Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but are moot in view of a new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the azimuth correction table". There is insufficient antecedent basis for this limitation in the claim. Claim 6 is rejected by virtue of its dependence on claim 5.
Claim 15 recites “an azimuth correction table” which is already previously recited in claim 14. The Examiner suggests to amend to “the azimuth correction table”.
Claim 16 recites “a magnetic correction table” which is already previously recited in claim 14. The Examiner suggests to amend to “the magnetic correction table”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10 thru 12, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer (WO 2008/046363 A1 newly cited), hereinafter KRAMER.
Regarding claim 1, KRAMER discloses a method for radio direction finding using a direction finding system for a platform (a navigation device 1, in particular an aircraft, land vehicle or watercraft [pg. 4, ¶155-156]) having at least one antenna (radio frequency-field probe array 4), at least one magnetic field sensor (the navigation device has a magnetic field sensor arrangement 5 with constant field probes (for example fluxgate probes) [pg. 10, ¶391-393]) and a control unit (computational and control unit 2) electrically connected to the at least one magnetic field sensor and to the at least one antenna (Fig. 1), the method comprising:
receiving, by the control unit as a received signal via the antenna, at least one radio frequency signal emitted (radio direction finder for locating radio transmitters that emit high-frequency waves [pg. 4, ¶152-153]) from at least one emitter (radio transmitter 7)
receiving, by the control unit, a magnetic measurement value of the magnetic field at the direction finding system via the magnetic field sensor (a three-dimensional DC field probe is used to measure the direction of the earth’s magnetic field [pg. 8, ¶325-326])
correcting, via the control unit, the magnetic measurement value in order to obtain a corrected magnetic measurement value (the compass error mainly shows rapid fluctuations caused by fluctuations in the apparent plummet, which can largely be eliminated by averaging [pg. 6, ¶235-236])
correcting, via the control unit, the received signal in order to obtain a corrected received signal (the radio direction finder shows constant or slowly changing errors [pg. 6, ¶234-235] & the signals still received in the event of a deviation in direction are used to correct the expected direction [pg. 9, ¶436-438])
and determining a bearing of the emitter based on the corrected received signal and the corrected magnetic measurement value, wherein the bearing of the emitter, which is determined based on the corrected received signal and the corrected magnetic measurement value (the navigation device being designed for the combined evaluation of the results of the high-frequency and DC field measurements [pg. 7, ¶275-276]), corresponds to a precise bearing (convert the direction-dependent measurement data (MD) between an object-fixed reference system and the geodetic reference system in order to determine an angular position of the axis (A) in the geodetic reference system [pg. 10, ¶380-384]. The (azimuthal) angular position of the axis A in the geodetic reference system essentially indicates the (actual) course of the vehicle or its deviation from a target course [pg. 11, ¶440-443]).
Regarding claim 9, KRAMER discloses the method according to claim 1, wherein the platform is a vehicle ([pg. 4, ¶155-156], cited and incorporated in the rejection of claim 1).
Regarding claim 10, KRAMER discloses a direction finding system for a platform (a navigation device 1, in particular an aircraft, land vehicle or watercraft [pg. 4, ¶155-156]) comprising:
at least one antenna (radio frequency-field probe array 4) configured to receive at least one radio frequency signal emitted by at least one emitter (radio transmitter 7)
at least one magnetic field sensor configured to generate a magnetic measurement value at a location of the direction finding system (a three-dimensional DC field probe is used to measure the direction of the earth’s magnetic field [pg. 8, ¶325-326])
and a control unit electrically connected to the at least one magnetic field sensor and to the at least one antenna (computational and control unit 2 & Fig. 1), wherein the control unit includes circuitry configured to:
receive as a received signal via the at least one antenna the at least one radio frequency signal (radio direction finder for locating radio transmitters that emit high-frequency waves [pg. 4, ¶152-153])
receive the magnetic measurement value of the magnetic field at the direction finding system generated by the magnetic field sensor (a three-dimensional DC field probe is used to measure the direction of the earth’s magnetic field [pg. 8, ¶325-326])
correct the magnetic measurement value in order to obtain a corrected magnetic measurement value (the compass error mainly shows rapid fluctuations caused by fluctuations in the apparent plummet, which can largely be eliminated by averaging [pg. 6, ¶235-236])
correct the received signal in order to obtain a corrected signal (the radio direction finder shows constant or slowly changing errors [pg. 6, ¶234-235] & the signals still received in the event of a deviation in direction are used to correct the expected direction [pg. 9, ¶436-438])
and determine a bearing of the emitter based on the corrected received signal and the corrected magnetic measurement value, wherein the bearing of the emitter determined based on the corrected received signal and the corrected magnetic measurement value (the navigation device being designed for the combined evaluation of the results of the high-frequency and DC field measurements [pg. 7, ¶275-276]) corresponds to a precise bearing (convert the direction-dependent measurement data (MD) between an object-fixed reference system and the geodetic reference system in order to determine an angular position of the axis (A) in the geodetic reference system [pg. 10, ¶380-384]. The (azimuthal) angular position of the axis A in the geodetic reference system essentially indicates the (actual) course of the vehicle or its deviation from a target course [pg. 11, ¶440-443]).
Regarding claim 11, KRAMER discloses the direction finding system according to claim 10, wherein the magnetic field sensor is a compass ([pg. 8, ¶325-326], cited and incorporated in the rejection of claim 1).
Regarding claim 12, KRAMER discloses the direction finding system according to claim 10, wherein the antenna is a directional antenna (radio frequency-field probe array 4 - cited and incorporated in the rejection of claim 10).
Claims 17 and 20 correspond substantially to claim 9 in scope and therefore are similarly rejected.
Claim 18 corresponds substantially to claim 1 in scope and therefore is similarly rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 thru 8, 13, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KRAMER, in view of Okeya (US 2011/0045848 previously cited), hereinafter OKEYA.
Regarding claim 2, KRAMER discloses the method according to claim 1.
However, KRAMER does not disclose that the magnetic measurement value is corrected by the control unit using a predetermined magnetic correction table having magnetic correction values, wherein the magnetic correction values are based on at least magnetic deviations of the magnetic field surrounding the direction finding system caused by at least one of the platform itself and alignment errors of the magnetic field sensor mounted the platform.
OKEYA teaches a data table (storage unit 152) and processing for correction of offset error [0213-0217], specifically due to a magnetic field generation source inside the cellular phone [0213]. The detection values of the earth-geomagnetism per se change in accordance to the bearing in which the cellular phone is oriented [0215].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KRAMER to include the teachings of OKEYA, because doing so would satisfy restrictions on the size and cost in a mobile cellular phone while still improving data precision, as recognized by OKEYA.
Regarding claim 5, KRAMER/OKEYA discloses the method according to claim 2, wherein at least one of the magnetic correction table (storage unit 152 – cited and incorporated in the rejection of claim 2) or the azimuth correction table has been determined prior to operation of the platform (a table stored in the navigation device [KRAMER - pg. 8, ¶329]).
Regarding claim 6, KRAMER/OKEYA discloses the method according to claim 5, wherein at least one of the magnetic correction table or the azimuth correction table has been determined for the platform individually ([KRAMER - pg. 8, ¶329] & [OKEYA, 0213-0217] – cited and incorporated in the rejection of claims 2 & 5).
Regarding claim 7, KRAMER/OKEYA discloses the method according to claim 1, further comprising: visualizing the precise bearing on a display of the direction finding system (a display unit 8 for displaying the determined orientation [pg. 9, ¶350]); storing the precise bearing (a storage medium [pg. 12, ¶497])
However, KRAMER/OKEYA does not disclose further processing the precise bearing; printing the precise bearing; and generating an acoustic output using a speaker of the direction finding system representing the precise bearing.
OKEYA teaches further processing for calculation of the bearing and the operation of the geomagnetic sensor [0259]; display of the map [0259 & Fig. 14]; and audio output processing with a speaker 22 [0157].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KRAMER to include the teachings of OKEYA, because doing so would allow users to choose whether they want to use the information of the bearing as a reference, as recognized by OKEYA.
Regarding claim 8, KRAMER/OKEYA discloses the method according to claim 7, wherein the precise bearing on the display of the direction finding system is visualized using at least one of a GUI or a map ([0259 & Fig.14], cited and incorporated in the rejection of claim 7).
Claim 13 corresponds substantially to claim 7 in scope and therefore is similarly rejected.
Claims 14 and 16 correspond substantially to claim 2 in scope and therefore are similarly rejected.
Claim 19 corresponds substantially to claim 6 in scope and therefore is similarly rejected.
Claims 3, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KRAMER, in view of Anderson (US 2018/0025651 previously cited), hereinafter ANDERSON.
Regarding claim 3, KRAMER discloses the method according to claim 1 and a predetermined azimuth table (a table stored in the navigation device [pg. 8, ¶329]).
However, KRAMER does not disclose the received signal is corrected by the control unit using azimuth correction values.
ANDERSON, in the same or in a similar field of endeavor, teaches correcting a received signal based on the relative position of the devices [0005]. Specifically, ANDERSON teaches an azimuth computation unit 360 which calculates a vector representing the path from the drone to the ground station. Comparison of this vector to the current orientation of the drone allows for the calculation of a correction command [0046]. Additionally, the computation of azimuth for the UAV antenna can be performed at one of the ground control stations or on the UAV itself [0050].
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the direction finding system of KRAMER to include the particular signal correction techniques of ANDERSON’s direction finding system. One would have been motivated to do so in order to provide reliable communications and preferred alignment of a DF system (ANDERSON at [0004]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, ANDERSON merely teaches that it is well-known to correct a signal in a particular manner. Since both KRAMER and ANDERSON disclose similar direction finding systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Regarding claim 4, KRAMER/ANDERSON discloses the method according to claim 3, wherein the azimuth correction values depend on at least one of the frequency of the at least one radio frequency signal the bearing determined using the received signal ([ANDERSON, 0005 & 0046 & 0050], cited and incorporated in the rejection of claim 3).
Claim 15 corresponds substantially to claim 3 in scope and therefore is similarly rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EICK et al (US 2015/0226554 A1) discloses an apparatus for correcting for deviation of an ambient magnetic field direction from a reference direction in a marine environment.
KIMISHIMA (US 2016/0187134 A1) discloses a technique which enables a measurement error of a magnetic sensor to be obtained with higher accuracy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hailey R Le/Examiner, Art Unit 3648     

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648